Title: William Bingham to the American Commissioners, 5 March 1778
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
St Pierre Martinique March 5th 1778
Not being favor’d with any of your Dispatches since the Arrival of Doctr. Franklin (except a few Lines under Date of the 7 June) I have become very apprehensive of the Fate of the many Letters that I have from Time to Time done myself the honor of writing, and which have generally been addressed under Cover to Messrs. Delaps at Bordeaux.
Your not acknowledging the Receipt of them, is a convincing Proof of their Miscarriage, which has almost inclined me to desist from writing, untill you will please to point out to me a safer Mode of Conveyance.
I am very unhappy to find myself so neglected in a Correspondence, which various Motives prompt me most assiduously to cultivate; I should not only esteem it as a particular Honor confer’d on me, but am firmly of opinion that it would greatly contribute to the successfull Negotiation of the Business committed to my Care.
As there is a Number of excellent opportunities daily offering for the Continent, and as the Intercourse betwixt this Island and the different Parts of Europe is well known to be constant and regular, Congress had reason to expect a Variety of Intelligence from this Quarter. I have faithfully and diligently furnished them with all that I could procure; but I am afraid that I have not answered their expectations in this Point; However I have this Consolation, Quod potui feci; faciant meliora potentes.
If it would not trespass too much upon your Time and call off your Attention from more weighty Matters, I would take the Liberty of soliciting a Line from you upon all Occasions, when there is any thing of Importance to communicate. I hope you will do me the Justice to believe that this Request does not arise from a vain and idle Curiousity, but from a Sincere desire of taking advantage of the variety of Circumstances that may offer, and of improving them to the support and service of the general Cause. The Contexture of the Body politic is formed so curiously, that the smallest Change in the minutest Member, will sometimes have a very sensible Effect upon the whole System.
I have another Reason which urges me to be and perhaps justifies me in being so importunate. The General, regarding the Interests of France and America as altogether inseparable, has thrown off all Reserve, and constantly communicates to me the Nature and Purport of such of his Dispatches as have any regard to the Situation of our Affairs. He expects an equal Return of political Information on my Side, which, from my limited and confined Knowledge of what passes in Europe, I am unhappily deprived of an opportunity of giving him.
The Americans meet with the greatest Protection and Indulgence in the Ports of this Island. Their Prizes are openly disposed of, and the violent Clamors of the English Governors in the neighbouring Islands against this Line of Conduct, have been hitherto treated with so little Attention by the General, that they have ceased expostulating on the Subject. Our Merchant Vessels are now generally convoyed by French Frigates, clear of the British Cruizers amongst the Islands. In short, our affairs wear the most pleasing and promising Aspect in this Quarter.
The daring Behaviour of an English Frigate a few days ago, will certainly occasion some serious Measures to be adopted, in order to procure Satisfaction for the spirited Insult offered to one of the French Forts in this Island. The Frigate gave Chace to an American Privateer, who sought for Protection under the Cannon of this Fort, but the Frigate regardless of the Interposition of the Fort armed her Boats, took possession of the Vessel and carried her off in Triumph. The Fort fired a Number of Shot, but without Effect. Twas the Seaford commanded by Capt. Colpeys.
We have no late News from America, except that the Congress for various Reasons have retarded the Compliance with the Terms of the Capitulation betwixt General Gates and Burgoyne, as you will please to find by the inclosed Extract from a Boston Gazette. I have the honor to be with the great Respect Honorable Gentlemen Your obedient humble Servant
Wm Bingham
 
Notation: Mr Bingham 5th March 1778
